11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the matter of the Guardianship of E.M.D.,     * From the County Court at Law No. 2
                                                   of Ector County,
                                                   Trial Court No. G1297-CC.

No. 11-20-00042-CV                               * October 22, 2020

                                                 * Memorandum Opinion by Bailey, C.J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Billie Dean.